Citation Nr: 1202809	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  09-27 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether the termination of dependency status for C.G. was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and C.G.


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from April 1957 to May 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran testified before the undersigned Veterans Law Judge at a video conference hearing in September 2011.  A transcript of the hearing is associated with the claims folder.

The transcript indicates that the Veteran intended to submit additional evidence in support of his claim.  However, no additional evidence has been received.  


REMAND

The Veteran served on active duty from April 1957 to May 1960.  He submitted his original claim for VA disability compensation benefits in May 1960.  He was granted service connection for a right knee disability and given a 10 percent disability rating in January 1961.

The Veteran underwent surgery on his right knee in February 1961.  He had a second surgery in April 1961.  The RO granted a temporary total rating under 38 C.F.R. § 4.30 (Paragraph 30 at the time) in May 1961.  The rating decision noted the two periods of hospitalization and established the effective date of the temporary rating from the date of admission of February 13, 1961.

The Veteran submitted a statement in September 1961 wherein he noted his 100 percent rating and that he had submitted evidence to establish entitlement to dependency status of a child.  He noted that he expected to be paid the dependency allowance for the child while he was rated over 50 percent.

The Board notes that additional compensation was payable for veterans with a disability rating of 50 percent or more at that time.  See 38 U.S.C.A. § 315, later recodified as 38 U.S.C.A. § 1115.  (The 50 percent level was reduced to 30 percent in 1978.  See Pub. L. No. 95-479, § 102(b) (1978).)

The Board notes that there is no evidence of a birth certificate or acknowledgement of receipt of same in the claims folder.  Further, there is no evidence that the Veteran received additional compensation for the claimed child.

The Veteran submitted evidence of his marriage to I.G. in September 1973.  The evidence consisted of a copy of a certificate of marriage that took place in July 1963.  The Veteran also submitted copies of birth certificates for four children that were from the marriage.

The RO wrote to the Veteran in October 1973.  The RO noted that the Veteran's temporary 100 percent rating, in effect since 1961, had never been terminated.  Thus, the RO suspended the rating until the Veteran's right knee disability was revaluated.  

The RO issued a rating decision in January 1974.  The Veteran's right knee disability rating was given a residual rating of 30 percent effective as of November 1, 1973.  Thus, the Veteran was not entitled to additional compensation for his spouse and four children.

The Veteran submitted a claim for service connection for a psychiatric disability in January 1977.  He reported that he had divorced I.G. in June 1976.  He further reported that he had remarried.  He did not provide the date of the marriage, identify his new spouse or provide documentation of the marriage.  The Veteran listed the names of his four children and included another name.  He also listed the names of five stepchildren.  

In December 1978, the RO wrote to the Veteran to inform him of the 1978 change in the law that allowed additional compensation for veterans with a 30 percent or more disability rating.  The Veteran responded by noting his divorce in June 1975.  He listed his marriage to S.M.G. in August 1976.  The Veteran identified nine children as well.  Four were from his first marriage, four were from his new wife's first marriage, and one child was from the current marriage.  The Board notes that the name of one stepchild that was provided in January 1977 was not included in the current information.

The Board notes that the initials of S.M.G. represent the married name of the Veteran's documented second wife.  This case involves the question of whether the Veteran later married another woman and divorced her before marrying his current spouse.  (This other woman in question is identified by the initials S.A., to represent her first name and maiden last name.)  

The RO asked the Veteran to submit documentation of his changes in dependents.  The Veteran submitted a copy of his divorce decree from I.G. that was effective in June 1976.  The Veteran also submitted a certificate of baptism and/or birth certificate for the nine children.  Finally, he submitted a copy of his marriage certificate with S.M.G. that recorded their marriage in August 1976.

The Veteran began to receive additional compensation for his spouse and dependent children in December 1979.  

The RO wrote to the Veteran in May 1982.  He was informed that he received additional compensation because of his dependents.  He was also informed that he was required to inform VA of any change in the status of his dependents.  The letter advised that the Veteran would no longer receive compensation for one child who had turned 18, effective in October 1981.

A claim for nonservice-connected pension benefits, VA Form 21-527, Income - Net Worth and Employment Statement, was received at the RO in November 1989.  The form appears to have been signed by the Veteran.  In the section regarding marital status, the Veteran listed being married to a different person, S.A., in July 1981 in Kentucky.  In addition, only two children were named on the form as dependent children.  The names were different names from the previously identified dependent children.  

The RO wrote to the Veteran to have him verify the status of his claimed dependents in February 1990.  The letter directed that he must complete the form on the reverse side of the letter and identify any changes in the status of his dependents.

The Veteran responded in March 1990.  He listed that he was still married to S.M.G.  He listed his date of marriage in August 1976.  He further listed the names of four children as dependents.  Two were names that were previously submitted and two were the names of the children identified in the submission of the Form 21-527 in November 1989.  The Veteran annotated the response form to say that he and S.M.G. were separated but not divorced.

This form identified that the Veteran was "still" married to S.M.G. despite the pension form identification that S.A. was the Veteran's spouse.  Moreover, as later documentation shows, the Veteran had divorced S.M.G. in March 1985.  Thus, the March 1990 submission appears to be a fraudulent submission.  

The RO wrote to the Veteran and informed him that he needed to submit certified copies of the birth certificates for the last two children claimed as dependents in March 1990.  It appears the two requested birth certificates were submitted that same month.  The Board notes that neither child bears the Veteran's last name and the person identified as the mother was never identified as a spouse of the Veteran or referred to at any time in the claims folder.  The Veteran is not listed as the father of either child on the certificates.  There is no statement of record as to the basis for why the Veteran claimed the two children.  One child was born during the Veteran's marriage to S.M.G. and the second in 1987.

On file on the left side of Volume 3 of the claims folder is a VA Form 21-8947, Compensation and Pension Award, dated March 29, 1990.  The form indicates payment for four children and identifies S.M.G. as the Veteran's spouse.

Another VA Form 21-8947, Compensation and Pension Award, was filed on the left side of Volume 3.  This one was dated June 1, 1992, and noted that an SSN verification was required.  S.M.G. was stilled listed as the Veteran's spouse; however, one of the four children had been removed from the award due to being 18.  

The RO wrote to the Veteran in August 1992.  The Veteran was informed that he needed to provide the Social Security number (SSN) for his dependents or his compensation for his dependents could be terminated.  The Veteran responded by submitting a VA Form 21-4138, Statement in Support of Claim, in August 1992.  The Veteran stated that he was still married to S.A.  He listed the SSN for S.A., and for three children.  

The RO again wrote to the Veteran in December 1994.  The RO informed the Veteran that the Social Security Administration (SSA) was not able to verify the date of birth for S.A. based on the SSN provided.  The Veteran was asked to verify if the SSN provided was correct, if so, it could mean the SSA record for S.A. could be incorrect.  The Veteran was given 60 days to provide information to allow for the verification of the SSN for S.A.

The Veteran provided a written response in January 1995.  He stated that this constituted the third response to the RO's request for information.  He said two responses were written and that he had had a telephone conversation with a VA employee in January 1995.  He claimed VA either placed the information in the wrong file or discarded it.  He stated that he had informed the RO of a change in his spousal status in March 1992.  He said he also notified SSA of the change in 1992.  He referred to two enclosures as evidence he had submitted.  The Veteran included a copy of the RO letter of December 1994 with errors in the letter circled and the correct information included.  The errors included the wrong zip code and, more importantly, the wrong claims number.  

The two enclosures identified by the Veteran consisted of a SSA card for a spouse, C.G., in her maiden name (C.J.).  The second was a letter from the SSA to the Veteran and dated in March 1992.  The letter informed the Veteran of the amounts of payment he could expect for Supplemental Security Income (SSI).  Further, the letter said his SSI payments would be made to C.J. for the Veteran.

The RO wrote back to the Veteran in January 1995.  The Veteran was informed that his response to verifying Social Security data had been received.  The action proposed to terminate his additional compensation for dependents would not be taken.  

The Board notes that the Veteran did not provide any further information regarding S.A. as his spouse.  He only provided the SSN for C.J. (now C.G.) at a time when she was not married to the Veteran.  

The claims folder contains a third VA Form 21-8947, Compensation and Pension Award, dated September 26, 1995.  The form noted continued payment for three dependent children.  However, the Veteran's spouse's name was now listed as "[redacted]".  As will be discussed further, the date of birth listed for [redacted] on the form was that for C.G.  It is not clear how the RO identified this date as the Veteran did not provide it at that time.  It may have come from a comparison with SSA records.  Another form, dated in December 1997, contained the same name for the Veteran's spouse.  

The RO wrote to the Veteran in October 1998.  He was informed that he had not returned the dependency questionnaire that had recently been mailed to him.  He was advised that he should complete an enclosed VA Form 21-686c, Declaration of Dependents Status, and return it within 60 days.  Otherwise it was proposed to remove his dependents effective as of April 1, 1990.

The Veteran responded in November 1998.  He identified C.G. as his wife and that they were married in December 1996.  He provided the date of birth for C.G., the same date as was previously recorded by VA in September 1995.  He did not list his previous marriages; more importantly, he did not list a divorce from S.M.G. at that time.  He continued to list two children as dependents.

This appears to be the last formal verification of marital status/dependents of record prior to the action taken in 2006 that is the basis for the current appeal. 

The claims folder contains a fifth VA Form 21-8947, Compensation and Pension Award, dated December 18, 1998.  Despite the Veteran's submission that identified his putative spouse by name, the form still listed the spouse name as "[redacted]".

The RO awarded additional disability compensation benefits in December 1998.  Notice of the rating action was provided that same month.  The letter specifically identified that the Veteran was receiving additional compensation for the two children and identified dates when such compensation would be terminated due to their 18th birthdays.  The letter also informed the Veteran that he was receiving additional compensation for his spouse [redacted].

The Veteran received several notification letters regarding rating actions and his level of compensation over the next several years.  Each letter identified the cut-off dates for compensation for his two children as well as noting compensation being paid for his spouse - [redacted].  

The RO sent the Veteran a status of dependents questionnaire in March 2006.  The Veteran completed the form and noted that he had no dependent children.  He listed his marriage to C.G. in December 1996.  The form was received at the RO in March 2006.

The RO acknowledged receipt of his questionnaire in April 2006.  The RO noted that he reported he was married to C.G.  The RO further stated that the Veteran was being paid additional benefits for a spouse named [redacted] with a date of birth in 1947.  The date of birth identified was that of the Veteran's putative spouse, C.G., as the information was provided with the Veteran's submission of his VA Form 686c in November 1998.  The letter from the RO also noted that the Veteran had not submitted evidence of his divorce from S.M.G. or S.A. and had not provided information regarding C.G.'s prior marriages.  The RO informed the Veteran that it proposed to remove C.G. from his award, effective as of December 1, 1999, if he did not submit the required information within 60 days or after a personal hearing if he desired to have one.  

The Veteran responded to the RO with a completed VA Form 21-686c, Declaration of Dependents Status, in April 2006.  He reported he was divorced from S.M.G. in January 1985.  He also reported that C.G. was divorced from her first husband in December 1969 and her second husband in September 1992.  

The RO wrote to the Veteran in June 2006.  He was informed that the proposed termination had been effected as of December 1, 1999.  The Veteran was further informed that he had not provided information regarding his prior marriage to S.A.  He was told that VA had information that he had married S.A. in July 1981.

The Veteran submitted additional evidence in July 2006.  The RO construed this as a claim to establish C.G. as his spouse.  The evidence included a statement from the Veteran wherein he stated he was never married to S.A.  He said he was previously married to I.G. and S.M.G. and now married to C.G.  He submitted a copy of his divorce decree regarding S.M.G.  The date stamp on the decree indicates it was recorded in March 1985.  He included a duplicate copy of his divorce decree from I.G.

The RO denied the Veteran's claim to add C.G. to his award in March 2007.  The determination was that the Veteran reported he was married to S.A. in his submission of August 1992.  He had not provided any documentation of his having ended the marriage.  

The Veteran submitted his notice of disagreement (NOD) in April 2007.  He included a statement wherein he again asserted he was never married to S.A.  He said she was someone who had lived in his house because she needed help.  He said she was a niece of his second wife, S.M.G.  He said he wanted to see what documentation VA had to show that he said he was married to S.A.  He said she may have fabricated something herself.  

The Veteran submitted another 686c, as well as duplicate copies of divorce decrees and copies of annulments of his first marriage to I.G. and C.G's first marriage.  He included an incomplete copy of a proceeding involving C.G. and her second husband.  The evidence submitted is not a divorce decree.  The Veteran also submitted a statement from an individual that appears to be his daughter from his first marriage, L.F.  Ms. F. stated that S.A. was never married to the Veteran to her knowledge.

The Veteran was issued a statement of the case (SOC) in August 2009.  The RO noted that the Veteran had specifically identified S.A. as his spouse with his submissions in November 1989 and August 1992.  As a result he was paid additional benefits with her as his wife.  The RO said the additional benefits for C.G. were properly terminated because the Veteran had not provided evidence of the termination of his marriage to S.A.   The RO noted that, in the absence of a divorce decree or statements from two people who knew him at the time of his marriage (listed as from July 1981 to December 1996) showing he was not married to S.A., his claim could not be granted. 

The Veteran perfected his appeal in August 2009.  He repeated his assertion that he was never married to S.A.  He also said he had submitted three letters for support that said he was never married to her.  The Board notes that there is only one statement from a third party, L.F., that supports the Veteran's contentions.  The only other statements are from the Veteran.

The Veteran testified at a video conference hearing in September 2011.  He unequivocally denied ever being married to S.A.  He said she had lived in his house while he was still married to S.M.G.  He reported that S.A. stayed in the house after the divorce in 1985 to help care for him.  He said they had separate lives.  At one point she left for relatives in Kentucky and never returned.  The Veteran was questioned about whether he had signed one of the forms used by VA to establish the relationship.  He said he did not sign it.  However, the exact form was not identified in the questioning.  

Basis for Remand

The Veteran demonstrated knowledge of the requirements for submitting evidence to support additional compensation for dependents as early as 1961.  He did so a number of times in the intervening years.  

Although the Veteran received the benefit of a temporary 100 percent rating from 1961 to 1973, he failed to submit evidence of his marriage to I.G. that took place in 1963.  In fact it was his submission of evidence of his spouse and dependent children in 1973 that led to the discovery that his temporary total rating had remained in effect over all those years.  The Veteran's disability rating was reduced to 30 percent and he was not eligible for additional compensation based on dependents.  

The Veteran reported his divorce from I.G. in January 1977.  The divorce had been granted in June 1976.  He reported his second marriage to S.M.G. and included the names of nine children as dependents.  Thus, his reporting of his change in status of dependents was timely.  However, he was still not able to receive additional compensation because of his disability rating being below 50 percent.

With the change in the law in 1978, the Veteran was able to submit the required evidence of his second marriage of August 1976, and the necessary information regarding the dependent children.  He began receiving additional compensation for his dependents in December 1979.

The RO notified the Veteran of the removal of one child for reason of age in May 1982.  The letter instructed that he was responsible to notify the RO of any change in the status of his dependents.  Although later evidence shows the Veteran was divorced from S.M.G. in March 1985, the Veteran did not inform VA of this fact until 2006.

The nonservice-connected pension claim of November 1989 listed the Veteran as having married S.A. in July 1981.  The marriage to S.A. would not appear to be valid if the Veteran was not divorced from S.M.G. at that time.  This is an unresolved issue.  

The Veteran submitted a response to a status of dependents questionnaire in March 1990.  It is not clear if the Veteran contends he did not sign or submit this form.  In any event, there is an unequivocal statement that he remained married to S.M.G.  Four children, instead of just the two listed on the pension claim, are identified.  

When he was tasked with submitting certified birth certificates for the two new children, the Veteran responded.  As noted, one child was born during the Veteran's marriage to S.M.G. but she was not identified as the mother.  VA recorded the names of the children in March 1990.  S.M.G., not S.A. was listed as his spouse on the VA Form 21-8947.  S.M.G. was listed on additional forms until September 1995.

The Veteran was asked to supply the SSN for his dependents in August 1992.  A response was provided that same month.  The statement said the Veteran remained married to S.A. and her SSN was provided.  Nothing further was received until 1994.  Moreover, there was no VA Form 21-8947 that listed S.A. as his wife.

The RO notified the Veteran in December 1994 that SSA could not verify a date of birth with the SSN submitted for S.A.  The Veteran's January 1995 response did not address that fact.  Rather, the Veteran alleged he had provided information to VA of a change in his spousal status in 1992.  He said he had done the same with SSA.  He did not elaborate on what change was identified.  More importantly, VA never queried him on this point.  Further, there is no indication of what notice the Veteran provided to VA in 1992.

The Veteran then provided the SSN for C.J., now C.G.  The relevance of such information is not clear because she was not his wife at that time based on the Veteran's submission of the marriage certificate showing they were not married until December 1996.  Nor was this information responsive to the RO's request of December 1994.  Even more puzzling was the Veteran's submission that his SSI payments were made to C.J. by way of the SSA letter dated in March 1992.

Instead of requesting clarification from the Veteran, the RO accepted the information without further action.

In September 1995, VA identified the Veteran's spouse as "[redacted]."  This is evidenced by the VA Form 21-8947 from that time.  This name remained on the several award forms into 2006.  The claims folder provides no information as to how the RO determined this to be the name of the Veteran's spouse.

The Veteran did not provide evidence of his marriage to C.G. until he was prompted by the RO in October 1998, even though he had been married to her since December 1996.  He did not provide any information regarding his previously established marriages and did not list any information for C.G. by way of prior marriages.

As noted in the background section, the Veteran received notice of a number of rating actions in the years between 1998 and 2006.  The letters informed him that he was receiving additional compensation for his spouse "[redacted]."  There is no indication that the Veteran contacted VA to correct any error in the name of his spouse.

The Veteran provided a response to a dependents questionnaire in March 2006.  He listed C.G. as his wife.  The RO noted that his wife "[redacted]" had the same date of birth as provided for C.G.  Further, the RO noted that the Veteran had not provided evidence regarding the termination of his marriages to S.M.G. and S.A.  He also had not provided information regarding C.G.'s prior marriages.

The Veteran provided evidence of his divorce from S.M.G. as of March 1985.  He also provided information regarding C.G.'s two prior marriages, although no documentation.

The RO terminated the award of additional compensation for C.G. as the Veteran had not provided evidence regarding the termination of a marriage to S.A.

The Veteran declared he was never married to S.A.  He also submitted documentary evidence of annulments of his and C.G's first marriages.  He did not submit evidence of a divorce decree for her second marriage.  He submitted a partial document regarding a proceeding in the divorce case.  

In his statements and at his hearing, the Veteran raised the question of S.A. having forged his signature on documents in order to secure benefits.  In that regard the Board notes that there are questions as to the pension claim of November 1989.  This is so because it appears curious that he would report a marriage to S.A. in 1981 while still married to another woman.  Further, this was the first time that the two additional children were identified as dependents.  As noted in the background section, the relationship of the children to the Veteran is not established by the evidence of record, other than by his listing their names and later providing copies of birth certificates-birth certificates that do not list him as the father and identify a woman as the mother who is not elsewhere identified in the claims folder.

The March 1990 submission is a fraudulent submission.  The document clearly states the Veteran remained married to S.M.G. when the evidence unmistakably shows that this was not true.  (There was a divorce in 1985.)  Further, it is in direct contrast to the submission of November 1989 in that S.M.G. is listed as the spouse whereas the VA Form 21-527 listed S.A. as the Veteran's spouse.  The Veteran was not questioned on this major discrepancy.

The Veteran has also questioned the August 1992 submission.  If nothing else, the identification of S.A. as his spouse at that time when the submission of March 1990 listed S.M.G., should have provoked questions as to the Veteran's marital status.  Moreover, when viewing the SSA letter of March 1992, it raises a question of how the Veteran could be married to S.A. and what would appear to be an unrelated individual being sent the SSI payments.  

In summary, the handling of the documentation of the Veteran's dependents over the years has been confusing at best.  His only prompt reporting of a change in status came in January 1977.  After that, his reporting has been only when prompted by VA.  The Board is not certain at this point that the Veteran has presented evidence of a marriage to S.A.  The overlap in marriages, the conflicting submissions in 1989, 1990, and 1992, the 1992 SSA letter, and the Veteran's assertions that he did not sign/submit the documents declaring a marriage to S.A. raise questions that must be answered.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify what spousal status change he reported to VA in 1992 as he claimed in his letter of January 1995.  He should be asked to provide any documentation of what he provided.  The Veteran should also be asked if he made any reports regarding his spousal status to a VA vocational rehabilitation office.  If so, the Veteran's vocational rehabilitation and education folder must be obtained and associated with the claims folder.

The Veteran should also be advised to submit evidence of the divorce between C.G. and her second husband.  

2.  The AOJ should contact the SSA to obtain any records that would record the Veteran's marital and dependents' status from 1976 to the present.

3.  After undertaking any other development deemed appropriate the AOJ should re-adjudicate the issue on appeal, to include consideration of whether the Veteran made a claim of being married to S.A. in light of all of the evidence of record.  If the benefit sought is not granted, the Veteran, and his representative, should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

